Walker, J.
Were it a rule of this court that we would interfere with verdicts where, in our judgment, they are contrary to the weight of evidence, then the very able argument of counsel for appellant would certainly meet with due consideration from us in this case.
There are many badges of fraud attaching to the transactions of the brothers, John and Benjamin Courtade, but the jury seemed to have found against all *435these appearances of fraud; and unless there were some errors in law on which we might reverse the judgment, we cannot hold the finding of the jury so erroneous as to call for our interference. But we say again in this case, that we think it high time that the district courts should adopt a more liberal policy in granting new trials upon verdicts manifestly against the weight of evidence.
We will not say that the verdict in this case was such; but if the verdict is supported by the weight of evidence, the jury were justified in finding as they did, and of this matter they are the better judges.
The judgment of the district court is affirmed.
Affirmed.